Citation Nr: 1028078	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-17 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, 
to include on the basis of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Fenice

INTRODUCTION

The Veteran served on active duty from July 1962 to November 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In September 2009, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is associated with the 
Veteran's claims file.

The Board previously reviewed this case and determined that it 
was subject to a stay imposed pending resolution in the case of 
Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub. nom. Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Supreme Court 
recently denied certiorari in the Haas case, and the Chairman of 
the Board thereafter issued Numbered Memorandum 01-09-03, dated 
January 22, 2009, rescinding the previous Chairman's Memorandum 
Number 01-04-24 that had imposed a stay on Haas-related claims of 
exposure to herbicides.  Accordingly, the issue may now be 
reviewed on the merits.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for his diabetes mellitus, as he believes that this condition is 
related to his active duty service.  In particular, the Veteran 
contends that he developed this disability as a result of 
exposure to herbicides, namely Agent Orange, while serving aboard 
the U.S.S. Berkeley off the coast of Vietnam.

During the Veteran's September 2009 Board hearing, he stated that 
he served in the Navy aboard the U.S.S. Berkeley from 1964 
through 1967.  The Veteran's service personnel records confirm 
that he served on the U.S.S. Berkeley during this time period.  
He testified that although he never served on land in Vietnam, he 
performed search and rescue missions along the coast of Vietnam, 
as well as provided support to ground troops during the Vietnam 
War on the U.S.S. Berkeley.  Moreover, he indicated that the 
U.S.S. Berkeley could go into shallower waters along the coast 
that other larger ships could not navigate.  He stated that the 
ship would go up river and used freshwater from the river to 
spray down the ship.  The Veteran expressed his belief that he 
was exposed to Agent Orange as a result of contact with these 
waters.

The Board notes that a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such service 
to an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 
38 C.F.R. § 3.307(a)(6)(iii).

When such a Veteran develops a disorder listed in 38 C.F.R. § 
3.309(e), which disorders have been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within the specified period, the disorder shall be presumed to 
have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption 
applies include Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes.  38 U.S.C.A. § 1116; 38C.F.R. § 
3.309(e). 

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As noted in the 
Introduction, above, the interpretation of the quoted language 
has been the subject of extensive litigation, notably in Haas v. 
Nicholson and Haas v. Peake, cited above.  Under the judicial 
precedent in the Haas case, in order for the presumption of 
service connection based upon herbicide exposure to apply, a 
veteran must have set foot on the landmass of the country of 
Vietnam or served in the inland waters of Vietnam.

In this case, the Board finds that further development is 
required to determine whether the Veteran served in the inland 
waters of Vietnam and is therefore able to avail himself of the 
presumption of exposure to herbicides.  The record establishes 
that the Veteran served on the U.S.S. Berkeley from May 1964 
through November 1967.  The RO contacted the National Personnel 
Records Center (NPRC) and requested that they furnish any dates 
of service in Vietnam for the Veteran during this time period.  
The NPRC replied that it was unable to determine whether or not 
the Veteran had in-country service in the Republic of Vietnam.  
Nevertheless, the NPRC noted that the U.S.S. Berkeley was in the 
official waters of the Republic of Vietnam at various times 
during the Veteran's active duty service.  These dates include 
from December 26, 1965 through February 2, 1966, February 26, 
1966 through April 6, 1966, May 28, 1967 through June 22, 1967, 
July 1, 1967 through August 12, 1967, August 21, 1967 through 
September 6, 1967, and from September 25, 1967 through October 1, 
1967.  

The Veteran submitted various internet articles confirming that 
the U.S.S Berkeley participated in numerous support missions 
during the Vietnam War; however, these articles do not address 
the salient point of whether the ship travelled on any of the 
inland waters of Vietnam.  The Board finds that additional 
development of the evidence is warranted to determine if the 
U.S.S. Berkeley traveled the inland waters of Vietnam while the 
Veteran was stationed on the ship.  To this end, the Board finds 
that the AOJ should contact the National Archives and Records 
Administration (NARA), the Department of the Navy, the Naval 
Historical Center, and the U.S. Army and Joint Services Records 
Research Center (JSRRC), to request Navy Deck Logs, and any other 
documentation that would show that the U.S.S. Berkeley traveled 
the inland waters of Vietnam, for the time periods identified 
above.  



Accordingly, the case is REMANDED for the following action:

1.	The AOJ should contact the National 
Archives and Records Administration 
(NARA), and any other organization that 
would have possession of relevant 
documents, and request Navy Deck Logs, 
and any other relevant documentation, 
indicating whether or not from December 
26, 1965 through February 2, 1966, from 
February 26, 1966 through April 6, 1966, 
from May 28, 1967 through June 22, 1967, 
from July 1, 1967 through August 12, 
1967, from August 21, 1967 through 
September 6, 1967, and from September 25, 
1967 through October 1, 1967, the U.S.S. 
Berkeley traveled the inland waters of 
Vietnam.  

2.	Thereafter, and after performing any 
additional development deemed necessary, 
the AOJ should readjudicate the issue on 
appeal.  If any of the benefits sought on 
appeal remain denied, in whole or in 
part, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and be afforded 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


